Citation Nr: 1819428	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-15 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether there is new and material evidence to reopen the claim of entitlement to service connection for peripheral neuropathy, to include as secondary to his service-connected disabilities.

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to his service-connected disabilities

3.  Entitlement to a compensable rating for degenerative joint disease of the right knee.

4.  Entitlement to a compensable rating for left knee strain.

5.  Entitlement to a rating greater than 30 percent for status-post avulsion fracture of the left distal fibula and multiple ankle sprains with residuals.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The appellant had active military service from September 1978 to November 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Regional Office (RO) in Winston-Salem, North Carolina.

In September 2017 the Veteran was afforded a video conference hearing before the Board, and a transcript has been associated with the record.

The Board recognizes that at the September 2017 Board hearing the Veteran's representative attempts to raise the issues of entitlement to service connection for depression and memory problems as secondary to service-connected disabilities, and for loss of use of a creative organ due to service-connected disabilities, and entitlement to compensation under § 1151 for additional disability from misdiagnosis of the left distal avulsion fracture.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

The issues of entitlement to service connection for peripheral neuropathy, and for entitlement to increased ratings for right knee DJD, left knee sprain, and status-post avulsion fracture of the left distal fibula with ankle sprain residuals are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an October 2006 Board decision, service connection for peripheral neuropathy was denied because there was no medical evidence of peripheral neuropathy secondary to his service connected left ankle disability; the decision was not reconsidered or appealed to the United States Court of Appeals for Veterans Claims (Court).

2.  The evidence received since the October 2006 Board decision is new and material, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for peripheral neuropathy.

3.  At his September 2017 hearing, prior to the promulgation of a decision in the appeal, the Board was notified that the appellant requested a withdrawal of his appeal for entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The October 2006 Board decision that denied the claim of entitlement to service connection for peripheral neuropathy is final.  38 U.S.C. § 7104(b) (2012), 38 C.F.R. § 20.1100(b) (2017).

2.  Additional evidence received since the October 2006 Board decision is new and material, and the claim of entitlement to service connection for peripheral neuropathy is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for withdrawal of the appeal for entitlement to a TDIU have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105(c) (2012).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108 (2012). 

New evidence is defined as existing evidence not previously submitted to agency decision makers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2017).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement to service connection for peripheral neuropathy was previously denied in an October 2006 Board decision because the medical evidence did not show peripheral neuropathy was related to the Veteran's left ankle disability.

As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C. § 7103(a) (2012); 38 C.F.R. § 20.1100(a) (2017).  The Chairman of the Board has not ordered reconsideration of this decision, nor was the decision appealed to the Court.  38 U.S.C. §§ 7103, 7252 (2012); 38 C.F.R. § 20.1100 (2017).  Thus, the October 2006 Board decision is final. 

In June 2010, the Veteran again claimed entitlement to service connection for peripheral neuropathy.  In a March 2014 Statement of the Case, the RO reopened the Veteran's claim and denied it on the merits.

Considering medical evidence of the Veteran's peripheral neuropathy and treatise evidence regarding how physical injuries can lead to nerve damage, meets the low threshold to reopen where the evidence could reasonably trigger the VA's duty to assist the Veteran, the Board agrees with the RO's determination to reopen the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the Board will consider the Veteran's claim on the merits.

TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In September 2017, at the Veteran's hearing, his representative clarified that the Veteran wished to withdraw his appeal as to the issue of entitlement to a TDIU.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to a TDIU, and it is dismissed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy is reopened.  

The appeal is dismissed as to the issue of entitlement to TDIU.


REMAND

Service Connection 

The Veteran was afforded a May 2011 VA examination for his peripheral neuropathy.  The examiner provided a negative nexus opinion; however, he did not provide adequate reasoning to substantiate the negative opinion.  As such, the Board finds that remand for another VA examination and opinion is necessary.  

The examiner is requested to comment on an Internet article regarding injuries leading to nerve damage, which the Veteran submitted in support of his claim.  The Board observes that this Internet article appears to also be an indicator that the Veteran seeks service connection on a direct basis (considering any injuries in service), as well as on a secondary basis, considering each of his service-connected disabilities as causing or aggravating his peripheral neuropathy.  


Increased Ratings

The Veteran was afforded a VA examination in November 2010 for his right and left knees, and status-post avulsion fracture of the left distal fibula with ankle sprain residuals.  The Board notes that since then, the Veteran's symptoms have reportedly increased.  Specifically, at his hearing he described instability such that he fell often.  As such, and in consideration of the Veteran's representative's request for a new examination of the Veteran's right knee, to include an X-ray, the Board finds that remand is warranted to obtain a current depiction of the severity of the Veteran's disabilities.  

In addition, examination is necessary in light of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), holding that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  The Veteran was afforded a November 2010 VA examination for his left ankle and bilateral knees, which contains range of motion testing for active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  Additional examination is necessary under 38 C.F.R. § 3.159(c)(4) to ensure compliance with the decision in Correia.

In Sharp v. Shulkin, the Court held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp, at 10-11.  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id.  at 16 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).  A new examination report should be responsive to the requirements set forth in Sharp.

Finally, the Board notes that the Veteran has specifically requested that his evaluation include consideration for an extraschedular rating according to 38 C.F.R. § 3.321.  As such, when readjudicating the claim, the AOJ should ensure that it discusses entitlement to an extraschedular evaluation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not that any peripheral neuropathy is related to service or to the Veteran's service-connected disabilities.  Copies of all pertinent records in the Veteran's electronic claims folder (ECF) or in the alternative, access to the ECF must be made available to the examiner for review.  The examiner must specify in the report that these records have been reviewed.  All tests deemed necessary should be conducted and the results reported in detail. 

After review of the claims file and examination of the Veteran, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any peripheral neuropathy had its onset during and or were caused by the Veteran's active service or any incident therein, to include any injuries therein.  If not, then the examiner must opine as to whether it is at least as likely as not that any peripheral neuropathy was (a) caused by or (b) aggravated by (permanently worsened beyond the natural progression of that disease) the Veteran's service-connected disorders, particularly his degenerative joint disease of the right knee, left knee strain, and status-post avulsion fracture of the left distal fibula and multiple ankle sprain residuals.

The examiner must provide a rationale with his or her opinion.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2.  The Veteran should be afforded a VA orthopedic examination to ascertain the severity and manifestations of his service-connected right and left knee and status-post avulsion fracture of the left distal fibula with ankle sprain residuals disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must be provided, and review all pertinent records associated with the electronic claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the right ankle, right knee, right and left knee, and status-post avulsion fracture of the left distal fibula with ankle sprain residuals disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left ankles and knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, where possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documents consideration of the claims file, to include Virtual VA, and VBMS.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  Then readjudicate the claim, considering all evidence of record.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for peripheral neuropathy, increased ratings for right knee DJD, left knee strain, and status-post avulsion fracture of the left distal fibula and multiple ankle sprain residuals, and entitlement to extraschedular consideration according to 38 C.F.R. § 3.321.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


